Citation Nr: 1427486	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to October 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Milwaukee, Wisconsin, which denied service connection for bilateral hearing loss and tinnitus.  In his January 2010 notice of disagreement (NOD), the Veteran advanced that his tinnitus and hearing loss may be due to a traumatic brain injury (TBI) he sustained in service.  In a subsequent May 2010 rating decision, the RO granted service connection for TBI residuals, and also granted service connection for tinnitus as secondary to the TBI.  As such, the issue of entitlement to service connection for tinnitus is no longer before the Board.

This case was previously before the Board in January 2013, where it was remanded to schedule a hearing before a Veterans Law Judge.  The Veteran testified at an April 2014 Travel Board hearing in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  As such, the directives of the January 2013 Remand have been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the April 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Travel Board hearing, the Veterans Law Judge specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence that might be used to substantiate the Veteran's service connection claim.  The Veteran was informed that a nexus opinion establishing that his bilateral hearing loss was related to his in-service noise exposure would assist in substantiating the issue.  The Veterans Law Judge queried the Veteran specifically regarding obtaining a nexus medical opinion to support his claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103.  See Bryant at 496-97.

Per the Veteran's request, the record was held open for an additional 30 days after the hearing until May 21, 2014 to allow the Veteran time to submit additional evidence.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and was exposed to loud combat-related noise in service. 

2.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes. 

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral sensorineural hearing loss is presumed to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A December 2009 VA audiometric examination report shows pure tone thresholds of greater than 40 dB in the 2,000, 3,000, and 4,000 Hz ranges in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established.  See Shedden, 381 F.3d at 1167; 
38 C.F.R. § 3.385. 

Further, the Board finds that the Veteran engaged in combat with the enemy and was exposed to loud combat-related noise in service.  His service personnel records reflect that he served in the infantry in the Republic of Vietnam and was awarded the Combat Infantryman's Badge (CIB).  At the April 2014 Travel Board hearing, the Veteran testified that he was a 4th Division Infantry machine gunner.  Excessive noise exposure is consistent with the circumstances, conditions and hardships of the in-service combat.  For this reason, in-service noise exposure is established.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss since service separation in October 1968.  The evidence that weighs against a finding of continuous symptoms since separation from service includes the lack of complaint, diagnosis, and/or treatment for hearing loss in the service treatment records, and no medical documentation of record diagnosing the Veteran with bilateral hearing loss prior to August 2004.  Further, at a December 2009 VA audiometric examination, the VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of active service, and was instead more likely due to the Veteran's post-service occupational noise exposure.  While the Veteran did work at a mill for over 30 years after service separation, both the Veteran and his wife, who also worked at the mill, credibly testified at the April 2014 Travel Board hearing that the Veteran always wore hearing protection at work as the use of such protective equipment was strictly enforced by their employer.    

Further, while the October 1968 service separation examination report did not show a worsening in hearing during service, the report from the December 2009 VA audiometric examination reflects that the VA examiner opined that the October 1968 audiometric test results were unreliable and invalid.  The VA examiner noted that as the readings were all "zeroes" across the board, the results were highly unlikely and may have been the product of "gun-decking;" which means simply filling in the boxes without actually conducting an audiometric examination.  This opinion is bolstered by the Veteran's credible testimony at the April 2014 Travel Board hearing that he did not receive an audiometric examination at service separation.  As such, the Board finds the October 1968 service separation examination to be of little probative value. 

At the April 2014 Travel Board Hearing, the Veteran credibly testified that he began experiencing some bilateral hearing loss in service after being exposed to loud combat related noises including mortars and firearms, and that he was sure he had hearing loss in and/or right after service.  The Veteran further testified that, subsequent to service separation, he noticed having a slow, progressive hearing loss which worsened over the years.  The Veteran's wife, who has known the Veteran for 32 years, credibly testified that she noticed the Veteran's hearing loss from the time they first met on or about 1982.  

The evidence of record is sufficient to show continuous bilateral hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran and his wife's lay statements that the Veteran demonstrated worsening symptoms of hearing loss since service separation are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation which was later diagnosed as bilateral sensorineural hearing loss.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran engaged in combat with the enemy, was exposed to loud combat-related noises in service, and has experienced "continuous" symptoms of bilateral hearing loss since service separation in October 1968.  As such, the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. 


§ 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, theory because all other theories of service connection are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


